Maxwell, J.,
dissenting.
To that part of the opinion of the majority of the court holding that, “the opinion or estimate of a witness of the amount of damage to the owner of a tract of land or to the land itself caused by a fire running through it is not admissible as evidence,” I cannot give my assent, for the following reasons:
*476The witnesses called to testify as to the amount of damages were shown to be acquainted with the value of the land, and could testify as to the amount of damage sustained from their own personal knowledge. The opinions of such witnesses are admissible, not as being the testimony of experts, but as being founded upon personal knowledge of the subject. Such opinions become to a certain extent facts, and are the most satisfactory evidence that can be given as to the amount of damages. Thus, suppose a witness is called who knows the value of the property and the amount it is diminished in value by the injury complained of, his estimate, based upon personal knowledge and a personal examination of the premises, is certainly very much more satisfactory' and more likely to lead to a correct verdict than a mere description of the premises to the juiy and of the injury to the same.
In Swan v. Middlesex, 101 Mass., 177, it is said these opinions are admitted, not as being the opinion of experts strictly so called, for they are not founded on special study or training or professional experience, but rather from necessity, upon the ground that they depend upon knowledge which anyone may acquire but which the jury may not have, and that they are the most satisfactory and often the only attainable fact to be proved. Dwight v. County Coms., 11 Cush., 203. Shattuck v. Stoneham R. R. Co., 6 Allen, 116. Whitman v. B. & M. R. Co., 7 Allen, 316. Kellogg v. Krauser, 14 S. & R., 137. Warren v. Wheeler, 21 Me., 484. Clark v. Baird, 5 Selden, 183. Snow v. Boston & Me. R. Co., 65 Me., 230. Brainard v. B. & N. Y. Cent. R. Co., 12 Gray, 407. Vandine v. Burpee, 13 Met., 288. Snyder v. W. U. R. Co., 25 Wis., 60. Diedrich v. The N. W. R. Co., 47 Id., 662. Jacksonville, etc., R. Co. v. Caldwell, 21 Ill., 75. Ottawa, G. L. & C. Co. v. Graham, 35 Id., 346. C. & St. L. R. Co. v. Woosley, 85 Ill., 370.
In the last case it is said (page 373): “The witnesses. *477first stated that they had personal knowledge of the alleged injuries on which the claim for damages is based, and detailed their character. It was then competent to receive then opinions as to the amount of damages sustained.” Cooper v. Randall, 59 Ill., 317. Keithsburg & Eastern Railroad Co. v. Henry, 79 Id., 290. Curtis v. St. P., etc., R. Co., 20 Minn., 28.
Pierce, in his valuable work on Eailroads, page 227, says: “Opinions are admissible as to the amount of damage or benefit resulting to an estate from the construction of a railroad.” The same rule applies to damage sustained by a party from the destruction of his property by fire set out by the employees of the company while in the performanee of their duties, and unless witnesses are permitted to testify to the amount of damages in cases of this kind the jury will be uninformed as to the amount for which they should render a verdict, and will therefore.be unable to perform their duty in a satisfactory manner. The judgment is fully supported by the evidence and is clearly right, and should be affirmed.